MEMORANDUM **
Balbina Blanco De Martinez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an Immigration Judge’s (“IJ”) denial of her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s and IJ’s conclusion that petitioner is not eligible for asylum. Blanco De Martinez failed to establish a nexus to a protected ground or that the threats against her were made by the government or forces that the government is unable or unwilling to control. See id. at 482, 112 S.Ct. 812; see also Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005). Moreover, Blanco De Martinez failed to establish a well-founded fear of future persecution because she remained in El Salvador for six years after the last threat was made against her without further incident, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and several of her siblings, who are similarly situated, still live in El Salvador without problems. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). Accordingly, substantial evidence supports the denial of asylum.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.